After a continuance, the opinion of the Court was drawn up by
Weston C. J.
It appeared by the deposition of Henry Stubbs, that when Bowe engaged the plaintiff, for the winter season following the first of November, 1834, he proposed to procure the defendant to be accountable for his wages. The testimony of Levi Bradley, to prove the inability and insolvency of Bowe, in connection with the other facts, was of a character to throw light upon the question, then before the jury, whether the plaintiff gave credit to him originally, or to the defendant, and was therefore legally admissible.
Bowe proffered the defendant’s credit; and there was evidence tending to show, that the defendant acceded to it. The solicitude of the plaintiff to obtain an assurance of payment from the defendant, tended to prove that he relied upon his credit. And the promise of the defendant, more than once made, to pay his wages, was evidence proper to be left to the jury, from which to determine whether the engagement of Bowe in his behalf was not previously authorized, or subsequently ratified.
Whether the plaintiff gave credit originally to the defendant or Bowe, was a fact for the jury to settle ; and the Judge very pro*112perly declined to settle it himself. It was no part of the original contract, that the plaintiff should give credit for his wages, after they had been earned. And if the hiring by Rowe was for the defendant, as the jury have found, he had no right subsequently to impose new conditions. But if the defendant’s liability was conditional, the proof is, that the conditions were complied with. In the hearing of one witness, the defendant promised to pay the men, if they did a good winter’s work, which the same witness thought they had done. At another time the defendant promised to pay the plaintiff in June, or when the lumber was got down ; and it appeared the lumber was got down the day before the action was commenced.

Exceptions overruled.